UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6491



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK EARL FRANCIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106, CA-99-420-7)


Submitted:   December 29, 2000            Decided:   January 8, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Earl Francis, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Earl Francis appeals the denial of his 28 U.S.C.A. §

2255 (West Supp. 2000) and Fed. R. Civ. P. 60(b) motions.    Because

Francis’ Rule 60(b) motion was tantamount to a successive § 2255

application, we conclude the district court lacked jurisdiction to

consider it absent authorization from this Court.      28 U.S.C.A. §

2244(b) (West Supp. 2000); United States v. Rich, 141 F.3d 550, 551

(5th Cir. 1998), cert. denied, 526 U.S. 1011 (1999).    Accordingly,

we deny a certificate of appealability and dismiss the claims

raised solely in that motion.

     As to claims raised in the original § 2255 motion and sup-

plements submitted prior to the district court’s dismissal of the

original motion, we find no reversible error.   Therefore, we deny

a certificate of appealability and dismiss those claims on the

reasoning of the district court.    United States v. Francis, Nos.

CR-94-106; CA-99-420-7 (W.D. Va. Feb. 18, 2000).   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                2